 
EXHIBIT 10.2



June 22, 2009

 
J. Raymond Elliott
54595 County Road 8
Middlebury, IN  46540


Dear Ray:


On behalf of Boston Scientific Corporation, we are very pleased to confirm our
offer of employment to you.  Your initial position of employment with Boston
Scientific, commencing June 23, 2009 (the “Commencement Date”), will be in the
part-time role of Senior Advisor, reporting to the Chairman of the Board of
Directors.  Thereafter, effective no later than July 13, 2009, you will become
the full-time President and Chief Executive Officer of Boston Scientific.  As
part of this offer, we are recommending your nomination (subject to Board
approval) as a member of Boston Scientific’s Board of Directors and Executive
Committee. We look forward to a productive and successful working relationship
and to your formal acceptance of this offer of employment.


This letter, the enclosed Employee Agreement (attached as Appendix 1) and our
Code of Conduct summarize our understanding of the terms of your employment and
provide you the means to accept our offer as described.


COMPENSATION
Through annual and long-term programs, Boston Scientific's compensation programs
provide our employees with significant compensation opportunities on a pay for
performance basis.  The objective of these programs is to recognize and reward
both individual and company performance.


Sign-on Bonus:  Within ten days following your becoming Chief Executive Officer,
you will be paid a sign-on bonus of $1.5 million.


Base Salary:  While you serve as Senior Advisor, you will be paid a base salary
at the annualized rate of $600,000.  Base annualized gross salary for the
position of President and Chief Executive Officer will be $1.2 million,
currently payable in bi-weekly installments.  Your performance and compensation
will generally be reviewed on an annual basis.  The Boston Scientific
performance year currently runs from January 1 through December 31 of each year.
 
Performance Incentive Plan:  The Performance Incentive Plan provides employees
with the opportunity for a variable financial incentive in recognition of
individual and company performance in a given year.  You are eligible to
participate in the annual Performance Incentive Plan beginning this year and you
will be eligible to receive a prorated bonus amount for 2009.  Per the current
plan, your annual target incentive is 120% of base salary.  Your actual award
will be based on your achievement of individual goals and the company's
achievement of corporate performance goals.  With respect to your bonus for
2009, 100% will be paid in the form of Deferred Stock Units under Boston
Scientific’s 2003 Long-Term Incentive Plan (“DSUs”), valued at the closing price
of our common stock on the date on which your bonus is determined by the
Compensation Committee of the Boston Scientific Board of Directors (the
“Compensation Committee”).  These DSUs will be fully vested upon issuance and
payable on the fourth anniversary of issuance.  With respect to your bonus for
each subsequent year, you will be given the opportunity to elect, no later than
May 31 of the year for which the bonus is paid (but in no event after the time
in which the bonus has become “readily ascertainable” within the meaning of
Section 409A of the Internal Revenue Code of 1986) the portion of the bonus that
will be paid in cash and the portion that will be paid in DSUs.  Under the
current plan, you must be an active employee on December 31 of the then current
year to be eligible for payment. A copy of the 2009 Performance Incentive Plan
has already been provided to you.
 
Equity:  As part of this offer of employment, the Compensation Committee has
determined that you be granted on the Commencement Date, (a) one million shares
of restricted DSUs (“Restricted DSUs”), and (b) non-qualified options to
purchase 3.4 million shares of Boston Scientific common stock (1.4 million
shares from the 2000 Long-Term Incentive Plan and two million shares from the
2003 Long-Term Incentive Plan).  In addition, you will be granted a
non-qualified option to acquire 600,000 shares of Boston Scientific common stock
in 2010 on the date that long-term incentive awards are made to senior
executives of Boston Scientific generally.  Further, 1.250 million DSUs (the
“Performance Shares”) will be granted to you on the Commencement Date, which
Performance Shares will be earned

--------------------------------------------------------------------------------


and settled in shares of our common stock in 250,000 increments on each of the
dates (occurring prior to December 31, 2012) on which, while you remain employed
by Boston Scientific, Boston Scientific common stock’s average closing price for
any ten consecutive trading days equals or exceeds $20.00, $22.50, $25.00,
$27.50 and $30.00.  In applying the foregoing trading price thresholds, the
relevant Performance Shares will be earned and settled only on the first
occasion on which the corresponding ten-day price target is attained, but if a
higher price target is attained before one or more lower price targets have been
attained, not only the Performance Shares corresponding to such higher target,
but also those corresponding to such previously unattained lower targets, shall
be earned and settled.  (By way of illustration, but not limitation, if as of a
given date Boston Scientific common stock’s average closing price for the
previous ten consecutive trading days equals $27.50, without the $20.00, $22.50
or $25.00 targets previously having been attained, one million Performance
Shares will be earned and settled as of such date.)  Any Performance Shares that
have not been earned by December 31, 2012 shall be forfeited.  Our Long Term
Incentive Plans are designed to share the rewards of the business with
individuals who most significantly contribute to the achievement of the
company’s strategic and operating goals.  Except for the awards specifically
provided for herein, no additional grants of equity-based awards are expected to
be made to you prior to the third anniversary of the Commencement Date.


Restricted DSUs.  Each tranche of Restricted DSUs will be payable (through
delivery of unrestricted shares of Boston Scientific common stock) on the
December 31 of the year in which such Restricted DSUs vest.  One-third of the
Restricted DSUs will vest on the first anniversary of the Commencement Date, and
thereafter on each monthly anniversary of such date 1/36th of the Restricted
DSUs will vest until the Restricted DSUs are fully vested on the third
anniversary of grant, in each case contingent on your continued employment
through such date.  If you are involuntarily terminated (except for Cause), all
the Restricted DSUs will vest in full.  In all other respects the Restricted
DSUs will be subject to the terms of the applicable Long-Term Incentive Plan and
Restricted DSU Award Agreement, a form of which has been provided to
you.  “Cause” is defined for purposes of every aspect of this letter to
mean:  (a) conduct constituting a material act of misconduct in connection with
the performance of your duties; or (b) criminal or civil conviction, a plea of
nolo contendere or conduct that would reasonably be expected to result in
material injury to the reputation of Boston Scientific if you were retained in
your position with Boston Scientific.  In addition, in accordance with the
applicable Long-Term Incentive Plan, the Restricted DSUs will vest in full and
become immediately payable upon your Disability, death or a Change in Control of
Boston Scientific (as those terms are defined in the applicable Long-Term
Incentive Plan).


Non-Qualified Stock Options.  The option grants will provide you with the
opportunity to purchase shares of Boston Scientific common stock.  The grant
date and exercise price per share for the initial option grant will be set on
the Commencement Date, with the exercise price per share for the initial option
grant being the closing price of Boston Scientific common stock on the
Commencement Date.  The 2010 option grant will have an exercise price per share
equal to the closing price of Boston Scientific common stock on the date of
grant.  The initial option grant and the 2010 option grant each will vest as to
one quarter of the shares subject thereto on each of the first four
anniversaries of grant until the option is fully vested on the fourth
anniversary of grant, in each case contingent on your continued employment
through such date.  The options may be exercised on a net exercise basis, with
shares withheld to pay the exercise price and applicable taxes.  The options
will expire on the 10th anniversary of the grant date.  In all other respects
the option grants will be subject to the provisions of the applicable Long Term
Incentive Plan and Non-Qualified Stock Option Agreement, a form of which has
been provided to you.  If you are involuntarily terminated (except for Cause)
the options will vest in full.  In addition, in accordance with the applicable
Long Term Incentive Plan, your unvested stock options will accelerate upon your
Disability, Retirement, death or a Change in Control of Boston Scientific (as
those terms are defined in the applicable Long Term Incentive Plan) and remain
exercisable until the expiration of the stated term of the stock option.


RELOCATION
Boston Scientific will acquire your home in Indiana at a price (not to exceed
$1.5 million) equal to the sum of the original purchase price plus the cost of
documented improvements.  The Indiana property will be purchased no earlier than
September 15, 2009.  Boston Scientific will pay all reasonable and customary
moving and relocation expenses with dispersal to Rosseau, Ontario or Boston,
Massachusetts.  Upon any involuntary termination of your employment without
Cause prior to the fifth anniversary of the Commencement Date or upon
your Retirement (as defined in the Executive Retirement Plan), death, Disability
or a Change in Control of Boston Scientific, Boston Scientific agrees at your
election to repurchase your then Boston area residence at a purchase price equal
to your original purchase price plus the cost of documented improvements.


2

--------------------------------------------------------------------------------


At an appropriate time, please contact Boston Scientific’s U.S. Domestic
Relocation Manger to arrange for the particulars of your relocation.
 
BENEFITS
Enclosed is descriptive literature regarding Boston Scientific’s current benefit
programs.  You should review this information prior to your start date so you
are prepared to enroll within your first 31 days of employment. Please
understand that the company reserves the right to unilaterally amend or
terminate any of these programs, or to require or change employee premium
contributions toward any benefits.  Please note that at this time you will not
be eligible to participate in the Executive Allowance Plan.


Executive Retirement Plan:  You will be eligible to participate in the Executive
Retirement Plan once you satisfy the five-year service requirement.  Among other
things, if you satisfy the service requirement you will be eligible to receive
certain benefits provided in that Plan, including a lump sum payment equal to
2.5 months of base salary times your years of actual service, subject to a
maximum benefit of 36 months.  A copy of Boston Scientific’s Executive
Retirement Plan has already been provided to you.  Following the third
anniversary of the Commencement Date, but prior to your eligibility to
participate in the Executive Retirement Plan, you will be entitled to a lump sum
benefit upon  termination of employment  other than for Cause equivalent to that
available to an eligible participant in the Executive Retirement Plan,
calculated using your actual years of service (rather than the five years’
minimum service required under such plan) and otherwise subject to the same
terms and conditions as would apply under such plan.


Aircraft Use:  Boston Scientific will provide you with reasonable and customary
personal use of corporate-owned aircraft in accordance with the company’s
current practice with respect to the Chief Executive Officer, including (a)
round-trip weekend home visits when required, (b) Margaret Elliott’s visits to
Boston one or two weeks per month and generally accompanied by you, (c)
occasional visits to children combined with normal and required business trips
and (d) for standard annual vacations.  All personal use of aircraft will result
in imputed income based on U.S. Department of Transportation SIFL rates as
required by law, and you will not be reimbursed for any taxes resulting from
such imputed income.


Boston Scientific Retention and Indemnification Agreements:  Boston Scientific
also provides retention and indemnification agreements to its key
executives.  In general, the retention agreement entitles you as a member of our
Executive Committee to a lump sum payment of three times your base salary and
assumed on-plan incentive bonus if either your employment is terminated (other
than for cause) or if your duties are diminished following a change in control
of Boston Scientific.  Notwithstanding the provisions of the retention
agreements applicable to other executives, you have agreed that the retention
agreement applicable to you will not provide for any “gross-up” of excise taxes
that may be imposed on you pursuant to Section 4999 of the Internal Revenue
Code.  Indemnification by Boston Scientific is also extended to key executives
for liability arising in the proper performance of one’s responsibilities as an
executive officer of Boston Scientific.  A form of each agreement has already
been provided to you (in the case of the retention agreement, not yet reflecting
the elimination of gross-up provisions agreed by you).


AUTHORIZATION TO WORK
Please note that this offer of employment is contingent upon your ability to
provide, on your first day of employment, a completed I-9 form and acceptable
original documents that will establish your identity and authorization to work
in the U.S. in compliance with the Immigration Reform and Control Act of 1986, a
federal law.  Please see the enclosed document “Orientation for New Hires” for a
list of acceptable identification documents.  It is Boston Scientific’s practice
to require that these original identification documents be presented on the
first day of employment, so please remember to bring them.


TAX WITHHOLDING
All amounts of compensation hereunder shall be subject to withholding for
applicable income and employment taxes and all Boston Scientific policies
related to withholding.


BACKGROUND VERIFICATION
A background verification and reference check satisfactory to Boston Scientific
shall be a condition to this offer, and by signing in the space provided below
you consent to Boston Scientific conducting such background verification and
reference check.


3

--------------------------------------------------------------------------------


EMPLOYMENT AT WILL
Although you have made a five year employment commitment to Boston Scientific,
upon acceptance of this offer and your active start of employment, you will
become an “at will” employee of Boston Scientific.  This means that you will be
free to resign at any time; provided, that you give Boston Scientific at least
four months’ prior written notice of any such resignation.  Likewise, Boston
Scientific will have the right to terminate your employment at any time for any
or no reason; provided, however, that, except in the case of an involuntary
termination for Cause, Boston Scientific will provide you with four months’
prior written notice of termination (or payment of compensation in lieu of such
notice).  Acceptance of this offer acknowledges your understanding and
acceptance of the “at will” nature of your employment.










(The remainder of this page is left intentionally blank.)

 

 

 

 
 
4

--------------------------------------------------------------------------------


ACCEPTANCE
This offer letter is contingent upon the following:
 
·  
Successful completion of reference and background checks;

·  
An acceptance no later than June 23, 2009

·  
A start date to be mutually agreed upon, but no later than June 23, 2009; and

·  
Your return of all completed, signed paperwork listed on the enclosed New
Employee Checklist, including but not limited to the Employee Agreement, so that
Boston Scientific receives it four (4) business days before your start date.



Please indicate your acceptance of this offer of employment and agreement with
the terms described in the enclosed documents by completing, signing and
returning all enclosed paperwork at least four (4) business days before your
start date.  The Code of Conduct, Benefits Literature and policy documents
should be retained by you for your records.


Ray, we believe that the opportunity here with Boston Scientific will be a
mutually rewarding one and we look forward to your acceptance of this offer.




Sincerely,


 


________________________
Pete M. Nicholas
Chairman of the Board


Agreed to and Accepted by
___________________________________   Date:_____________
                                           J. Raymond Elliott

 

 
Enclosures:
Employee Agreement
Benefits Literature
Code of Conduct
New Employee Checklist/Forms/Equal Employment Policy Statement
Policy Against Harassment
Orientation for New Hires


 
5

--------------------------------------------------------------------------------

